Title: Reply to Coffee-House Orators, [9 April 1767]
From: Franklin, Benjamin
To: 


  
To the Printer of the London Chronicle
[April 9, 1767]
Cinque gran nemici da pace, habitanto con esso noi; civè l’avaritia, l’ambitione, l’invidia, l’ira, et la superbia: se detti inimici si mandassero in esilio, regenerebbe senza dubio tra noi pace perpetua.
Petrarch.

Athens had her orators. They did her sometimes a great deal of good, at other times a great deal of harm; the latter particularly when they prevailed in advising the Sicilian war; under the burthen and losses of which war that flourishing state sunk, and never again recovered itself.
To the haranguers of the populace among the ancients, succeed among the moderns your writers of political pamphlets and newspapers, and your coffee-house talkers.
It is remarkable that soldiers by profession, men truly and unquestionably brave, seldom advise war but in cases of extream necessity. While mere rhetoricians, tongue-pads and scribes, timid by nature, or from their little bodily exercise deficient in those spirits that give real courage, are ever bawling for war on the most trifling occasions, and seem the most blood-thirsty of mankind.
At this present juncture, when we have scarce had time to breathe, after a war the most general and the most expensive both of blood and treasure Europe was ever involv’d in, we have three sets of orators, who are labouring, by exasperating us against our friends to engage us in three new wars, viz. a war with Portugal, a war with Holland, and a war with our own colonies. As to the two first of these wars, I shall not dispute the prudence or the justice of them. I suppose no Englishman can doubt, that if the Hollanders did our grandfathers an injury 150 years ago, whatever friendship there has between us since, we may, whenever we think fit, revenge it; and that if the Portuguese buy cloth cheaper of the French than they can of us, we have a right to drub them till they are willing to give us the preference. Allowing then that we are strong enough to beat both Holland and Portugal, cause or no cause, with all the friends and allies they can both muster, and all the enemies such a conduct may draw upon our hands, and that the Dutch too will probably lend us money enough to pay the expence, I wou’d only humbly submit it to consideration whether there may not be some small convenience in being the mean while at peace with ourselves, and finding some other way of settling matters between our late ministers and colonists than cutting of throats.
Every step is now taking to enrage us against America. Pamphlets and news papers flie about, and coffee-houses ring with lying reports of its being in rebellion. Force is call’d for. Fleets and troops should be sent. Those already there should be called in from the distant posts, and quartered on the capital towns. The principal people should be brought here and hang’d, &c. And why?
Why! Do you ask why?
Yes. I beg leave to ask why?
Why they are going to throw off the government of this country, and set up for themselves.
Pray how does that appear?
Why, are they not all in arms?
No. They are all in peace.
Have they not refused to make the compensation to the sufferers by the late riots, that was requir’d of them by government here?
No. They have made ample satisfaction. Which, by the way, has not been done here to the sufferers by your own riots.
Have they not burnt the custom-house?
No. That story is an absolute invented lie, without the least foundation.
Have they not refus’d to comply with an act of parliament for quartering of troops? And have they not sent a petition to government for taking off the restraint on their trade, and so to overthrow the navigation-act?
Allowing that the assembly of one colony, New York, has refus’d to comply with that act, and that some merchants of that one colony have dared to petition, and that refusing and petitioning are high treason; are five and twenty colonies to be punished for the crime of one?
But let us consider coolly the nature of this act, of this refusal, and of this petition.
The act was a production of the same administration that made the stamp-act, and was probably intended to facilitate the awing the colonies into a submission to it. For that purpose there was in the bill, when first brought in, a clause to impower the officers of the army to quarter soldiers on private houses in America. This clause being strongly oppos’d, was omitted; and the act only requir’d the hiring of empty houses, barns, &c. for the troops, where were to be furnish’d with firing, candles, bedding, utensils to dress victuals, five pints of small beer or cyder, or half a pint of rum per man per diem, and some other articles, without paying any thing for the same, but the expence to be borne by the province.
There is no other way to raise money in a province, but by the assembly’s making an act or law for that purpose. This is therefore to be considered as a law made here, directing that the assembly in America should make another law. The propriety of this proceeding has by some been doubted, they having been of opinion that an assembly is a kind of little parliament in America, not an executive officer of government, and as such oblig’d to obey and execute orders; that it is in its nature a deliberative body; its members are to consider such matters as come before them; and when a law is proposed, they are to weigh well its utility, necessity, propriety, possibility or practicability, and determine on the whole according to their judgments. If they were oblig’d to make laws right or wrong in obedience to a law made by a superior legislature they would be of no use as a parliament, their nature would be changed, their constitution destroyed. Indeed the act of parliament itself seems sensible of this; for in other acts where a duty is enjoin’d to be perform’d by any person, it has always been usual to appoint a penalty on neglect or refusal, and direct the mode of recovering or inflicting that penalty. But nothing of this kind is, or indeed well could be, in this act of parliament, with respect to what is required of the assemblies. It was therefore look’d upon in America merely as a requisition, which the assemblies were to consider, and comply with or decline, in the whole or in part, as it might happen to suit the different circumstances and abilities of different colonies. Accordingly Pensylvania, where but few troops generally are, comply’d readily with the whole. But New York, thro’ which all the troops usually pass and repass between Britain and the French conquests, conceiv’d the burthen of the whole would be too great for them, and therefore comply’d only with a part of the requisition, and in an address to their governor gave their reasons couch’d in the most decent and respectful terms.
To many persons, indeed, the principle of the act seems wrong. It is hard, say they, to assign a good reason why soldiers should, in any part of the King’s dominions, be furnished with any thing for nothing. There is always a paymaster with them. Why should they not pay for all they have? ’Tis otherwise a partial burthen on the places where they happen to be, and therefore unjust. In Britain this burthen is only thrown on inn-keepers, and may be considered as a tax on that employment, which they however, can exonerate themselves of, by higher bills on their customers, and so spread the tax more equally. But one colony that happens to be so opprest, has no means of laying part of their burthen on another colony, that from its situation is generally exempted.
Our coffee-house orators, however, would have it declared, that this refusal of full compliance with the act, is Rebellion, and to be punished accordingly. A rare proceeding this would be, to make a law requiring something to be done that is new, not expressing what the offence shall be of refusing to comply with it, or what the punishment; and after the offence is committed, then to name the one, and declare the other! The first instance, I believe, of this kind, in legislation; and would look not so much like making of laws, as making of traps for the subject. This is, besides, a new kind of Rebellion. It used to be thought that Rebellion consisted in doing something; but this is a Rebellion that consists in not doing something, or in doing nothing. If every man who neglects or refuses to comply with an act of parliament is a rebel, I am afraid we have many more rebels among us than we were aware: Among others, they that have not registered the weight of their plate, and paid the duty, are all rebels; and these, I think, are not a few: To whom may be added the acting rebels that wear French silks and cambricks.
As to the petition mentioned above, it is, I have been informed, from a number of private persons, Merchants of New York, stating their opinion, that several restraints in the Acts of Trade laid on the Commerce of the Colonies, are not only prejudicial to the Colonies, but to the Mother Country. They give their reasons for this opinion. Those reasons are to be judg’d of here. If they are found to be good and well supported by facts, one would think that instead of censure those Merchants might deserve thanks. If otherwise, the petition may be laid aside. Petitioning is not rebellion. The very nature of a petition acknowledges the power it petitions to, and the subjection of the petitioner.
But, in party views, molehills are often magnify’d to mountains. And when the wolf is determined on a quarrel with the lamb, up stream or down stream ’tis all one; pretences are easily found or made, reason and justice are out of the question.
A Friend TO BOTH Countries.
